               Case 1:20-cv-01052-NONE-SAB Document 8 Filed 07/31/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                         EASTERN DISTRICT OF CALIFORNIA
10

11       JOHN DOE,                                                    Case No. 1:20-cv-01052-NONE-SAB

12                         Plaintiff,                                 ORDER GRANTING PLAINTIFF’S
                                                                      REQUEST TO SEAL AND REQUIRING
13               v.                                                   DEFENDANTS TO FILE RESPONSE TO
                                                                      PLAINTIFF’S MOTION TO FILE
14       UNITED STATES,                                               PSEUDONYMOUS PROCEEDINGS

15                         Defendant.                                 (ECF Nos. 3)

16

17              John Doe (“Plaintiff”), a federal prisoner, filed this action pursuant to the Federal Tort

18 Claims Act alleging claims of negligence. Along with his complaint, Plaintiff filed a motion to

19 file pseudonymous proceedings and a request to file documents under seal. (ECF Nos. 2, 3.)
20              Upon review of the motion to file pseudonymous proceedings, 1 other than a vague
                                                                                2
21 reference to assisting law enforcement which is not alleged in the complaint, Plaintiff has stated

22 a generalized fear of retaliation based upon the filing of this lawsuit and that this action involves

23 highly-sensitive and private information about John Doe, the Federal Bureau of Prisons

24
     1
         Plaintiff states that he is proceeding under a pseudonym in a related case, Doe v. Kane, No. 1:19-cv-00467-DAD-
25 BAM (E.D. Cal.) In that action, his motion to proceed under a pseudonym was not addressed by the court, although
     the court did grant his request to file a declaration of identity under seal. (See ECF No. 18.)
26
     2
         Should there be any legitimate concern that Plaintiff’s status as a cooperator will be revealed this can be addressed
27 by sealing or requiring redaction of any document that mentions that status. If there is an issue with such, the parties
     should include such information in the motion to proceed by pseudonym and file a request to file that document
28 under seal.


                                                                  1
           Case 1:20-cv-01052-NONE-SAB Document 8 Filed 07/31/20 Page 2 of 3


 1 operations and contains allegations of physical abuse and ongoing retaliation. In this instance,

 2 the Court shall order Defendant to file an opposition or statement of non-opposition to the

 3 motion prior to the Court rendering a decision on the motion. L.R. 230(c).

 4          Plaintiff also requests to file a declaration of his true identity under seal. Courts have

 5 long recognized a “general right to inspect and copy public records and documents, including

 6 judicial records and documents.” Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178

 7 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 & n. 7 (1978)).

 8 Nevertheless, this access to judicial records is not absolute. Kamakana, 447 F.3d at 1172. The

 9 court has recognized a category of documents that is not subject to the right of public access

10 because the documents have “traditionally been kept secret for important policy reasons.” Times

11 Mirror Co. v. United States, 873 F.2d 1210, 1219 (9th Cir. 1989). Since resolution of disputes

12 on the merits “is at the heart of the interest in ensuring the ‘public’s understanding of the judicial

13 process and of significant public events[,]’ . . . ‘compelling reasons’ must be shown to seal

14 judicial records attached to a dispositive motion.” Kamakana, 447 F.3d at 1179. However, for

15 requests to seal documents attached to a nondispositive motion, a party is “required to show good

16 cause for documents attached to a nondispositive motion.” Pintos v. Pacific Creditors Ass’n, 605

17 F.3d 665, 677-78 (9th Cir. 2009).

18          Here, the Court finds that good cause exists to file a statement of Plaintiff’s true identify

19 under seal pending resolution of the motion to file pseudonymous proceedings.
20          Accordingly, IT IS HEREBY ORDERED that:

21          1.      Plaintiff’s request to file a declaration of true identity under seal (ECF No. 3) is

22                  GRANTED;

23          2.      The declaration of true identity shall be filed under seal and shall remain under

24                  seal until further order of this court;

25          3.      Plaintiff   shall   e-mail     the       document   requested   to   be   sealed   to

26                  ApprovedSealed@caed.uscourts.gov for filing under seal in compliance with

27                  Local Rule 141 within two (2) days of the date of entry of this order;

28          4.      Defendant shall file an opposition or statement of non-opposition to Plaintiff’s


                                                         2
         Case 1:20-cv-01052-NONE-SAB Document 8 Filed 07/31/20 Page 3 of 3


 1                  motion to file pseudonymous proceedings within thirty (30) days of the date of

 2                  service of the summons and complaint; and

 3          5.      Plaintiff shall file a proof of service within five (5) days of serving the defendant

 4                  in this matter.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        July 31, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      3
